Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 1 of 14 Page ID #:224




  1   Michael Machat, Esq. SB#109475
  2   MACHAT & ASSOCIATES, P.C.
      8730 W. Sunset Blvd., Suite 250
  3   West Hollywood, California 90069
      Telephone: (310) 860-1833
  4   Email: info@machatlaw.com
  5   Attorneys for Plaintiff
  6   Vampire Family Brands, LLC

  7
                      UNITED STATES DISTRICT COURT
  8                  CENTRAL DISTRICT OF CALIFORNIA
  9
 10
      VAMPIRE FAMILY BRANDS, LLC, )            CASE NO 2:19-cv-09222-DOC (ADSx)
 11                               )
 12
                Plaintiff,        )            PLAINTIFF VAMPIRE FAMILY
                                  )            BRANDS REPLY TO DEFENDANT
 13        vs.                    )            APPLEBEE’S SERVICES, INC.’S
                                  )            COUNTERCLAIM
 14   APPLEBEES RESTAURANTS, LLC, )
      APPLEBEES SERVICES, INC., , )            DEMAND FOR JURY TRIAL
 15   DINE BRANDS GLOBAL, INC.,   )
 16   STEPHEN P JOYCE, PATRICK    )
      KIRK, JOHN CYWINSKI, FLYNN  )
 17   RESTAURANT GROUP, GREG      )
      FLYNN, APPLE AMERICAN, RMH )
 18   FRANCHISE CORP, DOHERTY     )
 19
      ENTERPRISES, APPLE GOLD,    )
      WISCONSIN HOSPITALITY       )
 20   GROUP, SSCP MANAGEMENT, ,   )
      and DOES 1 – 20,            )
 21                               )
                                  )
 22             Defendants.       )
 23                               )
                                  )
 24
 25
 26
 27
 28

                                         -1-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 2 of 14 Page ID #:225




                               FIRST COUNTERCLAIM
  1
                Declaratory Judgment of Invalidity and Non-Infringement
  2                  and Order for Cancellation of Reg. No. 5444375

  3            1.         Defendant Applebee’s Services, Inc. brings this counterclaim for

  4   a Declaratory Judgment that (a) Plaintiff and/or any and all of its predecessors

  5   in interest (hereafter, “Plaintiff”) has no protectable rights in the VAMPIRE

  6   mark in connection with the goods covered by US trademark Reg. No.

  7   5444375 (the “Registration”) and (b) Defendants therefore have not and could

  8   not have infringed Plaintiff’s purported rights, and an Order that the

  9   Registration be cancelled in due course by the United States Patent and

 10   Trademark Office.

 11             ANSWER: Plaintiff admits that Defendant Applebee’s Services, Inc.

 12   has brought a counterclaim but Plaintiff denies each of the conclusions and

 13   allegations in the rest of this paragraph no 1.

 14                               I.       JURISDICTION AND VENUE

 15            2.         This counterclaim arises under the Lanham Act, particularly 15

 16   USC § 1127. Jurisdiction is conferred on this Court by 15 USC § 1121(a), and

 17   by 28 USC § 1338(a), in that this case arises under the trademark laws of the

 18   United States. Venue is proper in this District under 28 U.S.C. §§ 1391(a) and

 19   (b) because Plaintiff/Counter-Defendant resides in this District.

 20        ANSWER: Plaintiff admits the jurisdictional and venue allegations and

 21   denies        any     implications    regarding   the   validity   or   invalidity   of

 22   counterclaimant’s claims that may follow.

 23                                         II.   THE PARTIES

 24            3.         Defendant/Counterclaimant Applebee’s Services, Inc. is a
 25   Kansas corporation headquartered in Glendale, California.
 26        ANSWER: Plaintiff is without information or knowledge sufficient to
 27
 28

                                                  -2-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 3 of 14 Page ID #:226




  1   admit or deny the allegations of this paragraph, and therefore denies the same.
  2          4.    On information and belief, Plaintiff/Counter-Defendant Vampire
  3   Family Brands, LLC is a Delaware limited liability company with its main
  4   business office located in Los Angeles County, California.
  5         ANSWER: Admitted.
  6                               III.   MATERIAL FACTS

  7          5.    On information and belief, Counter-Defendant does not currently

  8   offer or market pre-mixed or prepared alcoholic beverages in connection with

  9   the VAMPIRE mark, and indeed has never sold such beverages in connection

 10   with the mark.

 11         ANSWER: Plaintiff admits that it currently does not have sellable
 12   inventory of its Vampire Gourmet Bloody Mary. Except as admitted, Plaintiff
 13   denies each and every allegation of this paragraph, including that it has never
 14   sold such beverages in connection with the VAMPIRE mark.
 15          6.   On information and belief, Counter-Defendant’s use of the

 16   VAMPIRE mark in connection with the goods covered by the Registration, if

 17   any, was limited to a small number of shipments of test products and a handful

 18   of sample tastings, all of which occurred in or around 2016 - 2018.

 19          ANSWER: Denied

 20          7.    On information and belief, these shipments consisted of test cans

 21   that had been relabeled to reflect Counter-Defendant’s branding, having

 22   originally been produced and branded by Counter-Defendant’s former

 23   supplier under a different mark.

 24           ANSWER: Plaintiff Admits that it has shipped goods covered by the

 25   Registration in interstate commerce with the mark VAMPIRE thereon,

 26   including rebranded product. Except as admitted, Plaintiff denies each and

 27   every allegation of Paragraph 7.

 28

                                            -3-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 4 of 14 Page ID #:227




  1
               8.     On information and belief, the cans contained a bloody mary

  2
       cocktail produced according to a recipe developed by the former supplier and

  3
       originally intended for sale under the former supplier’s mark.

  4
               ANSWER: Plaintiff admits that its predecessor in interest acquired the

  5
      rights to a Bloody Mary cocktail recipe developed by a former recipe. Except

  6
      as admitted, each and every allegation of Paragraph 8 is denied.

  7            9.    On information and belief, the cans were intended for distribution
  8    in Europe and were 330 ml size, whereas in the US 355 ml (12 ounces) cans
  9    are used. This created a 25 ml disparity between the amount of liquid in the
 10    can and the amount stated on the label.
 11            ANSWER: Denied.

 12            10.   On information and belief, a first shipment consisted of 20 cases of

 13   24 cans (480 cans total) rewrapped by hand with Counter-Defendant’s label.

 14
               ANSWER: Denied.
               11.   On information and belief, a second shipment consisted of 50 cases
 15
      of 24 cans (1,200 cans total) rewrapped by hand with Counter-Defendant’s
 16
      label.
 17
               ANSWER: Denied.
 18
               12.   On information and belief, these shipments occurred between May
 19
      2016 and January 13, 2017.
 20
               ANSWER: Plaintiff admits that it made shipments of VAMPIRE
 21
      branded Bloody Mary cocktail drinks in interstate commerce at least as early as
 22
      September 2017. Except as admitted, Plaintiff denies each and every allegation
 23
      of paragraph 12.
 24
               13.   On information and belief, the 1,680 cans from these shipments
 25
      were used to conduct free sample tastings.
 26
 27
 28

                                              -4-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 5 of 14 Page ID #:228




  1         ANSWER: Plaintiff admits that Plainitff’s predecessor in interest
  2   provided VAMPIRE branded Bloody Mary cocktail drinks for sample tastings.
  3   Except as admitted, Plaintiff denies each and every allegation of paragraph 13.
  4         14.     On information and belief, a third shipment consisted of 911

  5   cases of 24 cans (21,864 cans total).

  6          ANSWER: Plaintiff admits that 911 cases of 24 cans (21,864 cans
  7   total) were shipped from Kentucky to Oakland, California.               Except as
  8   Admitted, Plaintiff denies each and every allegation of Paragraph 14.
  9         15.     On information and belief, the cans in the third shipment had
 10                    been wrapped with Plaintiff’s label by machine.
 11         ANSWER: Plaintiff admits that the 21,864 cans shipped from Kentucky
 12   to Oakland, California were labeled with Plaintiff’s label by machine. Except
 13   as admitted, Plaintiff denies each and every allegation of Paragraph 15.
 14         16. On information and belief, Counter-Defendant was dissatisfied with
 15   the appearance of the cans in the third shipment, and particularly with the fact that
 16   traces of the original branding were still visible.
 17         ANSWER: Plaintiff admits that there was a shipment for which Plaintiff
 18   was dissatisfied with the appearance of the cans. Except as admitted, Plaintiff
 19   denies each and every allegation of Paragraph 16.
 20         17. On information and belief, Counter-Defendant was also
 21   dissatisfied with the taste of the product, which Counter-Defendant believed
 22   had deteriorated as a result of the laser process used to relabel the cans by
 23   machine.
 24

 25

 26

 27

 28

                                              -5-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 6 of 14 Page ID #:229




  1         ANSWER: Plaintiff admits that there was a shipment of approximately
  2   1000 cases of 24 x 355 cans in which Plaintiff was dissatisfied with taste.
  3   Except as admitted, Plaintiff denies each and every allegation of Paragraph 17.
  4         18.      On information and belief, Counter-Defendant believed that the
  5   laser process cooked the contents of the cans, so the product delivered didn’t

  6   have the same taste as the first hand-wrapped batch.

  7         ANSWER: Admitted that at one time Plaintiff believed that a laser

  8   labeling process cooked the contents of the cans and that the delivered product

  9
      did not have the same taste as previously approved product. Except as
      admitted, Plaintiff denies each and every allegation of Paragraph 18.
 10
            19.      On information and belief, Counter-Defendant had shipped
 11
      approximately 240 cases of bad tasting product to distributors before discovering
 12
      the problem.
 13
            ANSWER: Plaintiff admits that it had shipped approximately 240 cases
 14
      of product that did not meet Plaintiff’s high-standards before recognizing that
 15
      the delivered product did not have the same taste as previously approved
 16
      product. Except as admitted, Plaintiff denies each and every allegation of
 17
      Paragraph 19.
 18
            20.      On information and belief, Counter-Defendant believed it lost good
 19
      will and time due to the poor production practices, which resulted in an
 20
      improper taste.
 21
            ANSWER: Admitted.
 22
            21. On information and belief, Counter-Defendant believed it may be
 23
      impossible to recover its reputation with the affected distributors.
 24         ANSWER: Denied. Plaintiff has been in contact with these distributors,
 25   each of which buy Plaintiff’s wine, and Plaintiff believes it will get another
 26

 27

 28

                                              -6-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 7 of 14 Page ID #:230




  1   opportunity to sell its Vampire Gourmet Bloody Mary to the affected
  2   distributors.
  3         22.       On information and belief, in light of the low quality nature of the
  4   product and packaging, Counter-Defendant opted not to order additional
  5   shipments or to bring the product to market through the intended distribution

  6   channels. Instead, Counter-Defendant hoped to liquidate its small inventory

  7   through a discount retailer.

  8          ANSWER: Denied. Plaintiff, via its predecessor, opted not to sell the

  9
      particular product as it did not meet Plaintiff’s taste and labeling standards.
      Plaintiff contemplated liquidating that particular inventory through a discount
 10
      retailer but was concerned of the effect it may have on Plaintiff’s brand.
 11
      Plaintiff decided not to buy product from that same supplier, but Plaintiff has
 12
      never discontinued the product.
 13
            23.       On information and belief, a Certificate of Label Approval from
 14
      the Alcohol and Tobacco Tax and Trade Bureau is required to lawfully bottle
 15
      and distribute labeled beverage alcohol products in the United States.
 16
            ANSWER: Admitted.
 17
            24.       On information and belief, Counter-Defendant never had
 18
      permission from the Alcohol and Tobacco Tax and Trade Bureau to relabel the
 19
      cans with its branding.
 20

 21           ANSWER: Denied.          Plaintiff is in possession of certificate of label

 22   approvals and Plaintiff believes permission was granted to relabel the cans.

 23         25.       On information and belief, in August 2018, the Alcohol and

 24   Tobacco Tax and Trade Bureau informed Counter-Defendant that the relabeled

 25   cans must be destroyed or surrendered for destruction.

 26

 27

 28

                                               -7-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 8 of 14 Page ID #:231




  1         ANSWER: Plaintiff admits that one person who worked for the Alcohol
  2   Tobacco Tax and Trade Bureau (“TTB”) was of the opinion that the
  3   approximately 1000 cases of relabeled cans were required to be destroyed.

  4   Except as admitted, Plaintiff denies each and every allegation of Paragraph 25.

  5   Plaintiff further affirmatively asserts that other officers for the TTB had pre-

  6
      approved the relabeling. Plaintiff’s predecessor did not challenge the officer’s

  7
      finding that the relabeled cans were required to be destroyed because Plaintiff’s
      predecessor in interest did not want to sell the product in view of the fact that it
  8
      did not meet the predecessor’s standards.
  9
            26.    On information and belief, Counter-Defendant surrendered its
 10
      remaining inventory of relabeled cans for destruction, and therefore, none of the
 11
      inventory was ever offered for sale or sold to retailers or consumers.
 12
            ANSWER: Plaintiff admits that none of the remaining inventory of
 13
      relabeled cans was ever offered for sale or sold to retailers or consumers after
 14
      Plaintiff’s predecessor in interest agreed not to. Except as admitted, Plaintiff
 15
      denies each and every allegation of Paragraph 26.
 16
            27.    On information and belief, since destroying its inventory, Counter-
 17
      Defendant has not produced, caused to be produced, or otherwise acquired or
 18
      owned any bloody mary or other cocktail product packaged under the
 19
      VAMPIRE mark.
 20
            ANSWER: Denied.
 21
            28.    On information and belief, Counter-Defendant ceased all use of the
 22
      VAMPIRE mark in connection with the goods covered by the Registration at
 23   least as early as August 2018, and likely earlier.
 24         ANSWER: Denied.
 25
                                              COUNT I
 26
                   Declaratory Judgment of Invalidity of Reg. No. 5444375
 27

 28

                                              -8-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 9 of 14 Page ID #:232




  1
            29.     Counterclaimant re-alleges and incorporates herein paragraphs 1

  2   through 28 of this Counterclaim.
  3
            ANSWER: Counter-defendant re-asserts and incorporates herein
  4
      paragraphs 1 through 28 of this Reply.
  5
            30.     Counter-Defendant’s activities as set forth above do not constitute
  6
      lawful use in commerce pursuant to 15 USC § 1127 because Counter-
  7
      Defendant’s products were at all times in violation of Alcohol and Tobacco Tax
  8
      and Trade Bureau labeling requirements, and therefore failed to constitute legal
  9
      use of the mark in commerce. Counter-Defendant’s activities therefore could
 10
      not give rise to trademark rights in the VAMPIRE mark in connection with the
 11
      goods covered by the Registration.
 12
            ANSWER: Denied.
 13
            31.   In the alternative, Counter-Defendant’s activities as set forth above,
 14
      without more, did not constitute bona fide use of a mark in the ordinary
 15
      course of trade pursuant to 15 USC § 1127, and therefore did not give rise to
 16
      continuing rights in the VAMPIRE mark in connection with the goods covered
 17
      by the Registration.
 18
 19
            ANSWER: Denied.
            32.   In the alternative, on information and belief, Counter-Defendant has
 20
      ceased use of the VAMPIRE mark in commerce in connection with the goods
 21
      covered by the Registration and does not intend to resume such use, but rather
 22
      seeks to improperly maintain the registration solely for the purpose of reserving
 23
      a right in the mark so as to prosecute this lawsuit (and potentially others).
 24
      Counter-Defendant thereby abandoned the VAMPIRE mark in connection with
 25
      the goods covered by the Registration.
 26
            ANSWER: Denied.
 27
 28

                                              -9-
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 10 of 14 Page ID #:233




  1         33.     The Registration is therefore void and unenforceable.
  2         ANSWER: Denied.
  3                                      COUNT II
  4                      Declaratory Judgment of Non-infringement
  5         34.     Counterclaimant re-alleges and incorporates herein paragraphs 1
  6
      through 33 of this Counterclaim.
  7
            ANSWER: Counter-defendant re-asserts and incorporates herein
  8
      paragraphs 1 through 33 of this Reply.
  9
 10         35.     Counter-Defendant does not have any protectable rights in the
 11
      VAMPIRE mark in connection with the goods covered by the Registration,
 12
      and therefore Defendants could not possibly have violated Plaintiff’s rights.
 13
            ANSWER: Denied.
 14
            36.   Defendants have not infringed or otherwise violated any protectable
 15
      right of Counter-Defendant.
 16
            ANSWER: Denied.
 17
            37. In the alternative, any use of the term “vampire” by any of the
 18
      Defendants constituted classic fair use.
 19
            ANSWER: Denied.
 20
            38.      On information and belief, vampiric creatures, which are said to
 21
      subsist by feeding on the essence (usually in the form of blood) of the living,
 22   have been a part of folklore for millennia.
 23          ANSWER: Plaintiff is without information or knowledge sufficient to
 24   admit or deny the allegations of this paragraph, and therefore denies the same.
 25         39.      On information and belief, the first published appearance of the
 26   English word “vampyre” dates to 1734.
 27
 28

                                            - 10 -
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 11 of 14 Page ID #:234




  1         ANSWER: Plaintiff is without information or knowledge sufficient to
  2   admit or deny the allegations of this paragraph, and therefore denies the same.
  3         40. On information and belief, the current common depiction of a
  4   vampire figure – a pale, gaunt human figure with fangs that often wears a cloak
  5   or a cape – was popularized in the early 19th century.

  6         ANSWER: Plaintiff is without information or knowledge sufficient to

  7   admit or deny the allegations of this paragraph, and therefore denies the same.

  8         41. On information and belief, vampires have been a tremendously popular

  9
      subject for works of fiction, and indeed has spawned its own genre. The first
      successful vampire story was “The Vampyre,” by the English writer John
 10
      Polidori, published in 1819. Bram Stoker’s novel “Dracula,” published in 1897,
 11
      remains the seminal work in the genre, and the Dracula character has been the
 12
      basis for dozens of films, from “Nosferatu” in 1922 to “Bram Stoker’s Dracula”
 13
      in 1992. More recently, of course, the “Twilight” series of vampire-centered
 14
      books has gained immense popularity worldwide, selling over 120 million
 15
      copies. The “Twilight” books were adapted into a film series that has grossed
 16
      over $3.3 billion worldwide.
 17
            ANSWER: Plaintiff is without information or knowledge sufficient to
 18
      admit or deny the allegations of this paragraph, and therefore denies the same.
 19

 20   42.           On information and belief, vampires are commonly associated
 21   with Halloween celebrations, for example, as a common decorative element,
 22   party theme, and/or costume choice for trick-or-treaters and partygoers.
 23
            ANSWER: Denied. Plaintiff affirmatively asserts that a vampire outfit
 24
      is only one of many thousand popular Halloween costumes, but that is not to
 25
      say that vampires equate with Halloween. Vampires are year-round creatures
 26   and Halloween is not a factor in Vampire literature or in Vampire films.
 27

 28

                                            - 11 -
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 12 of 14 Page ID #:235




  1         43. On information and belief, “vampire” is also an exceedingly commonly
  2   used term to describe drinks with a “blood” red or purple color. A Google search
  3   on “vampire cocktail” returns more than 20 million results and includes recipes
  4   for a “Vampire Vodka Cocktail” (featured on Martha Stewart’s website), a
  5   “Vampire’s Kiss Martini” (featured on Food.com), a “Halloween Vampire

  6   Cocktail,” a “Vampire Blood Cocktail,” a “Vampire Inspired Cocktail,” a

  7   “Vampire’s Drip Cocktail,” a “Bloody Vampire Cocktail,” among countless

  8   others. See Exh. A

  9
            ANSWER: Plaintiff is without information or knowledge sufficient to
      admit or deny the allegations of this paragraph, and therefore denies the same.
 10
      Plaintiff further affirmatively denies that Exhibit A reflects any commercial use
 11
      of a drink branded with mark VAMPIRE.
 12
            44.    On information and belief, vampire-themed promotions, including
 13
      drink promotions, are common in the restaurant industry. Among numerous
 14
      examples, GloriaFood.com advises that restaurants could “use plenty of
 15
      Halloween restaurant promotions to attract customers, like: 2-for-1 Vampire
 16
      punches” (linking to recipe for “The Vampire Punch”; emphasis in original) and
 17
      “vampire blood” shots in laboratory tubes or syringes. See Exh. B. POS
 18
      Sector, a vendor of restaurant management software, notes that “Any food or
 19
      drink with red colors could be used. It is almost mandatory to have red tomato
 20
      soup on your menu that you can named for Halloween as a ‘vampire blood.’” Id.
 21
      The Lightspeed restaurant blog advises that restaurants “can run a special menu
 22
      through the rest of October, or just for the Halloween weekend with pricing per
 23   item. Don’t forget cocktails as well … grenadine can be used to simulate the
 24   look of blood for layered drinks or shots, and cranberry juice can add a crimson
 25   tone to vampire-themed drinks.” Id.
 26         ANSWER: Denied.
 27
 28

                                            - 12 -
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 13 of 14 Page ID #:236




  1         45. Participating Applebee’s restaurants frequently offer special drink
  2   promotions that are seasonal and/or tied to particular holidays.
  3         ANSWER: Plaintiff is without information or knowledge sufficient to
  4   admit or deny the allegations of this paragraph, and therefore denies the same.
  5         46. On or around October 1-31, 2019, participating Applebee’s

  6   restaurants engaged in a Halloween-themed promotion that involved, among

  7   other elements, a “vampire” cocktail. The cocktail was made with a mix of rum

  8   and various tropical fruit juices and was purple in color. The cocktail was

  9
      garnished with a cherry and a set of plastic vampire fangs.
            ANSWER: Admitted that defendants sold drinks branded as a
 10
      VAMPIRE cocktail garnished with a set of plastic fangs. Plaintiff is without
 11
      information or knowledge sufficient to admit or deny the remaining allegations
 12
      of this paragraph, and therefore denies the same.
 13
            47. The Applebee’s Halloween promotion used the term “vampire” to
 14
      describe the color of its cocktail, the garnish of plastic fangs, and the cocktail’s
 15
      connection to the seasonal promotion.
 16
            ANSWER: Denied. Defendants used the term “vampire” as a
 17
      trademark, in complete disregard and in bad faith to Plaintiff’s pre-existing
 18
      trademark rights in the term vampire, in order to lure customers into its
 19
      restaurants as a loss leader.
 20
      48.   Accordingly, use of the term “vampire” by any and all of the Defendants
 21
      was descriptive and not as a trademark.
 22
            ANSWER: Denied.
 23         49.   Such use by any and all of the Defendants was in good faith.
 24         ANSWER: Denied.
 25
            50.     Use by any and all of the Defendants of the term “vampire”
 26
      therefore constituted classic fair use and cannot give rise to liability for any of
 27
 28

                                              - 13 -
Case 2:19-cv-09222-DOC-ADS Document 37 Filed 04/03/20 Page 14 of 14 Page ID #:237




  1
      Plaintiff’s claims.

  2          ANSWER: Denied.
  3

  4

  5                                        JURY DEMAND
  6              Defendant/Counterclaimant demands a trial by jury on all issues so
  7              triable.
  8

  9          RESPONSE:
 10          Plaintiff/Counterclaimant likewise demands a trial by jury on all issues so
 11   triable.
 12
                                       REQUEST FOR RELIEF
 13
                 WHEREFORE, Defendant/Counterclaimant Applebee’s Services, Inc.
 14
       prays for judgment as follows:
 15

 16
             RESPONSE:
 17
             Counterclaimant is not entitled to any relief whatsoever and should pay
 18
      instead the amount demanded of it by Plaintiff in its complaint and determined
 19   by a jury.
 20

 21   Respectfully submitted,
 22                                               MACHAT & ASSOCIATES, P.C.
 23                2
      Dated: April ___, 2020                By:
 24                                               Michael Machat, Esq.
                                                  Attorneys for Plaintiff
 25
                                                  Vampire Family Brands, LLC
 26

 27

 28

                                              - 14 -
